DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Breiner, Reg. No. 61,336, on June 22, 2022.
In the Claims
1. (Currently Amended) An electronic user interface system with a workspace for operating on [[an]] a procurement application of a computing device, the system comprising: 
a network interface configured to communicate with at least one server; 
an electronic user interface configured to display the workspace on the computing device and receive inputs from a user; 
at least one user activity database coupled to the at least one server for storing real-time user activity data obtained by identifying and tracking activity of the user in the workspace; 
at least one user profile database coupled to the at least one server for storing user profile data containing information about access, terms of usage and role of the user when operating on the procurement application; 
a hardware processor; and
a memory containing computer-readable instructions that, when executed by the hardware processor, cause the hardware processor to perform operations comprising:
ing, by a self-learning data processor, a set of actions based on dynamically changing user behavior data, the user activity data and the user profile data, 
dynamically reconfiguring, by the self-learning data processor, the workspace for enabling the user to operate on the procurement application, wherein the workspace is reconfigured in real-time based on a dynamically predicted and auto-selected workflow, wherein the auto-selected workflow provides a plurality of optimization and navigation options to the user based on the predicted set of actions, and 
running, by the self-learning data processor, the procurement application based on the dynamically reconfigured workspace, 
wherein the self-learning data processor is configured to process the predicted set of actions and a plurality of auto-selected real-time optimization and navigation options, 
wherein, at the at least one server, the real-time user activity data are mapped with the user profile data to correlate a requirement of the user and a behavioral pattern of the user including generating recommended user preferred locations on the electronic user interface by analyzing, in real-time, the predicted set of actions by the user on the electronic user interface as part of the real-time user activity data based on aApplication No. 15/166,680PatentDocket No.: 19542.0025 Response to Final Office Action dated 3/7/2022data reciprocity developed among the self-learning data processor, the workspace, the at least one user activity database and the at least one user profile database for dynamically reconfiguring the workspace with the auto selected workflow in real-time, and
wherein the self-learning data processor is configured to at least one of present a graphic control element with a configured dialog, perform at least one action with one click, provide form elements for data entry, mark a screen as favorite and inquire whether the user wants to revisit the screen marked as favorite and, if the user indicates that the user wants to revisit the screen marked as favorite, then revisit the screen marked as favorite.

2. (Currently Amended) An electronic user interface system with a workspace for operating on a procurement application of a computing device, the system comprising: 
a network interface configured to communicate with at least one server; 
an electronic user interface configured to display the workspace on the computing device and receive inputs from a user; 
at least one user activity database coupled to the at least one server for storing real-time user activity data obtained by identifying and tracking activity of the user in the workspace of the procurement application; 
at least one user profile database coupled to the at least one server for storing user profile data containing information about access, terms of usage and role of the user when operating on the procurement application; [[and]]
a hardware processor; and
a memory containing computer-readable instructions that, when executed by the hardware processor, cause the hardware processor to perform operations comprising:

predicting, by a self-learning data processor, a set of actions based on dynamically changing user behavior data, the real-time user activity data and the user profile data while operating on the procurement application, 
dynamically  reconfiguring, by the self-learning data processor, the workspace for enabling the user to operate on the procurement application, 
wherein the workspace is reconfigured in real-time based on a dynamically predicted and auto-selected workflow, 
wherein the auto-selected workflow in the procurement application provides a plurality of auto-selected real-time Application No. 15/166,680PatentDocket No.: 19542.0025Response to Final Office Action dated 3/7/2022optimization and navigation options to the user based on the predicted set of actions while operating on the procurement application, 
running, by the self-learning data processor, the procurement application based on the dynamically reconfigured workspace, 
wherein the self-learning data processor is configured to process the predicted set of actions and the plurality of auto-selected real-time optimization and navigation options, 
wherein, at the at least one server, the real-time user activity data while operating on the procurement application are mapped with the user profile data to correlate a requirement of the user and a behavioral pattern of the user including generating recommended user preferred locations on the workspace by analyzing, in real-time, the predicted set of actions by the user on the workspace as part of the real-time user activity data based on a data reciprocity developed among the workspace, the at least one user activity database and the at least one user profile database for dynamically reconfiguring the workspace with the auto selected workflow in the procurement application in real-time, 
wherein the self-learning data processor identifies custom tags on the dynamically reconfigured workspace by a spider-crawl algorithm to generate a graphic control element (GCE) screen for displaying help information about a plurality of items appearing randomly in the procurement application, and
wherein the help information is fetched from a help database.

6. (Currently Amended) The system of claim 1, wherein the self-learning data processor is configured to store a screen state in real-time, enabling navigation to a stored screen in a same session, and the self-learning data processor is further configured to share , thereby avoiding repeated interactions.

7. (Currently Amended) The system of claim 1, wherein the workspace identifies and suggests information about the inputs received from the user thereby providing analysis as per of the user through the electronic user interface.

12. (Currently Amended) A method for operating with a workspace on [[an]] a procurement application of a computing device, the method comprising the steps of: 
displaying the workspace on a display of the computing device; 
receiving inputs from a user through an electronic user interface; 
tracking activity of the user in the workspace to identify and store real-time user activity data in at least one user activity database; 
fetching a-user profile data from at least one user profile database, wherein the user profile data provide[[s]] information about access, terms of usage and role of the user when operating on the procurement application; 
predicting, by a self-learning data processor, a set of actions based on user behavioral data, the real-time user activity data, and the user profile data; and 
dynamically reconfiguring the workspace for enabling a-the user to operate on the procurement application, 
wherein the workspace is reconfigured in real time on a dynamically predicted and auto-selected workflow, 
wherein the auto-selected workflow provides a plurality of optimization and navigation options to the user based on the predicted set of actions, and
wherein the self-learning data processor runs the procurement application with the reconfigured workspace to process the predicted set of actions and the plurality of optimization and navigation options; and 
mapping, at a server, the real-time user activity data with the user profile data to correlate a requirement of the user and a behavioral pattern of the user including generating, by the self-learning data processor, recommended user preferred locations on the electronic user interface by analyzing, in real-time, the predicted set of actions by the user on the electronic user interface as part of the real-time user activity data based on a data reciprocity developed among the workspace, the at least one user activity database and the at least one user profile database for dynamically reconfiguring the workspace with the auto-selected workflow in real time, 
wherein the self-learning data processor is configured to at least one of present a graphic control element with a configured dialog, perform at least one action with one click, provide form elements for data entry, mark a screen as favorite and inquire whether the user wants to revisit a screen and, if the user indicates [[they]] that the user wants to revisit the screen marked as favorite, revisit the screen marked as favorite.

15. (Currently Amended) The method of claim 14, wherein displaying the in-context help information comprises the steps of: 
creating at least one custom identifier; 
appending the at least one custom identifier to at least one selected floating screen item; 
displaying a plurality of screen items on a display screen of the user; 
scanning the plurality of displayed screen items for identifying the at least one selected floating screen item and the at least one custom identifier, wherein the at least one floating screen item can be identified even if the at least one floating screen item appears randomly on any display screen at any part of the procurement application; 
processing information associated with the at least one custom identifier by the self-learning data processor; 
loading a graphic control element (GCE) screen on top of the display screen[[,]]; and 
displaying the information associated with the at least one custom identifier on the GCE screen as the

20. (Currently Amended) The method of claim 19, wherein the visited locations on the electronic user interface provide[[s]] information about the user's preferred locations on the electronic user interface prior to the workspace being reconfigured for operating with a tool of the workspace.

22. (Currently Amended) The method of claim 12, wherein the self-learning data processor is configured to execute the step of: 
storing a screen state in real time enabling navigation to the stored screen state in a same session and sharing the stored screen state at any time, 
wherein the self-learning data processor auto-saves data entered by the user and also retains the screen state, thereby avoiding repeated interactions.

23. (Previously Presented) The method of claim 12, wherein the self-learning data processor is configured to execute the step of: 
identifying and suggesting information about an input received from the user to provide analysis as per of the user through the electronic user interface.

25. (Currently Amended) A computer program product for operating with a workspace on an application of a computing device with memory, the product comprising: 
a computer readable storage medium readable by a self-learning data processor and storing instructions for execution by the self-learning data processor for performing a method, the method comprising: 
displaying the workspace on a display of the computing device; 
receiving inputs from a user through an electronic user interface; 
tracking activity of the user in the workspace to identify and store real-time user activity data in at least one user activity database; Application No. 15/166,680Patent Docket No.: 19542.0025 Response to Final Office Action dated 3/7/2022 
fetching user profile data from a user profile database, wherein the user profile data provide[[s]] information about access, terms of usage and role of the user when operating on the application; 
predicting, by the self-learning data processor, a set of actions based on user behavior data, the real-time user activity data and the user profile data; and 
dynamically reconfiguring the workspace for enabling a-the user to operate on the application, 
wherein the workspace is reconfigured in real-time based on a dynamically predicted and auto-selected workflow, 
wherein the auto-selected workflow provides a plurality of optimization and navigation options to the user based on the predicted set of actions thereby enabling the reconfigured workspace to display in-context help information about a plurality of items appearing randomly in the application, 
wherein a graphic control displays the in-context help information integrated in the application; reconfigure a navigation page of the application based on the real-time user activity data, and enable on-demand data entry based on the real-time user activity data, 
wherein a data form is formulated into widgets having meta-data attached, and
wherein the self-learning data processor is configured to run the application with the reconfigured workspace to process the predicted set of actions and the plurality of optimization and navigation options; and 
mapping, at a server, the real-time user activity data with the user profile data to correlate a requirement of the user and a behavioral pattern of the user including generating, by the self-learning data processor, recommended user preferred locations on the electronic user interface by analyzing, in real-time, the predicted set of actions by the user on the electronic user interface as part of the real-time user activity data based on a data reciprocity developed among the self-learning data processor, the workspace, the at least one user activity database and the user profile database for dynamically reconfiguring the workspace with the auto selected workflow in real-time, 
wherein the self-learning data processor is configured to at least one of present a graphic control element with a configured dialog, perform at least one action with one click, provide form elements for data entry, mark a screen as favorite and inquire whether the user wants to revisit the screenApplication No. 15/166,680Patent Docket No.: 19542.0025Response to Final Office Action dated 3/7/2022marked as favorite and, if the user indicates that the user wants to revisit the screen marked as favorite, then revisit the screen marked as favorite.

26. (Currently Amended) The computer program product of claim 25, wherein the self-learning data processor is configured to execute a step of: 
identifying and suggesting information about the inputs received from the user, wherein the information is provided by the self-learning data processor to provide analysis as per  of the user through the electronic user interface.

28. (Currently Amended) The system of claim 1, wherein the user activity data and behavior data [[is]]are tracked at a back end for processing location coordinates on the electronic user interface and access tools based on positions of the access tools on the electronic user interface for operating on the procurement application.

In the Abstract
An intelligent workspace is disclosed. In example embodiments, s and systems the intelligent workspace on an application of a computing device are disclosed. The workspace s. The systems and methods the user experience.
 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments overcame the art rejection several rounds of prosecution ago.  The only remaining issues were indefiniteness problems under 35 USC § 112(b) and various objections, which have been cured by the above Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                                                                                                                                                                                                                           /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125